The Attorney General contends that these questions adverted to in the above opinion were proper under Wallace v. State,41 Fla. 547, 26 So. 713, and Squires v. State, 42 Fla. 251,27 So. 864, but a reading of these cases convinces me that they do not apply here. I concur in the conclusion that the objections to these questions should have been sustained, and that, for these and other reasons going to the sufficiency of the evidence, which I deem it unnecessary to discuss, the judgment should be reversed and the plaintiff in error granted a new trial. *Page 247